Title: From George Washington to William Livingston, 16 November 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters Whitemarsh [Pa.] 16th Novemr 1777

I am honored with yours of the 11th—I am sorry tha[t] any of Genl Dickinson’s plans should prevent him from taking the command at Red Bank, as I fear the presence of an Officer of Spirit is wanted among the Militia in that quarter.
The Enemy made a vigorous attack upon Fort Mifflin yesterday, from their Ships and floating Batteries, but I do not yet certainly know the issue. I have the honor to be with great respect Yr Excellency’s most obt Servt

Go: Washington

